Title: From Thomas Jefferson to Henry Alexander Scammell Dearborn, 20 August 1824
From: Jefferson, Thomas
To: Dearborn, Henry Alexander Scammell

Monticello
Aug. 20. 24.Th: Jefferson returns his thanks to mr Dearborne for the communication of the papers containing the Defence of his father. to him however no defence could be needed of a person who has ever possessed his unlimited confidence. it has served to establish radically the opinion before entertained of the degraded being who has
			 excited this new enquiry.Th:J. salutes mr Dearborne with respectful consideration.